DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/CN2017/114667 (filed on 12/05/2017) and claims foreign priority to Application No. 201710530149.4 filed in China on 07/03/2017.
This action is in response to preliminary amendments filed on 07/11/2019. In the current amendments, claims 7-8 are amended. Claims 1-8 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/11/2019 and 07/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Applicant is reminded that according to MPEP 213.04 Requirement to File Priority Claim and Certified Copy During Pendency of Application and 37 C.F.R. 1.55 Claim for foreign priority:
“...(3) An English language translation of a non-English language foreign application is not required except: 
(i) When the application is involved in an interference (see § 41.202 of this chapter) or derivation (see part 42 of this chapter) proceeding; 
(ii) When necessary to overcome the date of a reference relied upon by the examiner; or 
(iii) When specifically required by the examiner” (emphasis added).
12/05/2017.

Prior Art
Applicant is reminded that according to MPEP 2153.01(a) with respect to Grace Period Inventor Disclosure Exception:
“Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1)” (emphasis added).

	The following references are properly treated as prior art references under 35 U.S.C. 102(a)(1) because the application names fewer joint inventors than each of the references, and each of the references is published prior to the effective filing date of the present application (12/05/2017):
Li et al. (“Training deep neural networks with discrete state transition”; published 4 July 2017)
Deng et al. (“Gated XNOR Networks: Deep Neural Networks with Ternary Weights and Activations under a Unified Discretization Framework”; published 25 May 2017)



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 6:
a weight space establishing module for acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time 
a weight value and weight increment acquiring module for acquiring a weight state of a previous time step and a weight increment of the current time step;
a state transfer direction acquiring module for acquiring a state transfer direction by using a directional function according to the weight increment of the current time step;
a weight state of the current time step acquiring module for acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states.
Upon a review of the Specification, description of the above limitations is found in Fig. 7 and the following paragraphs (emphasis added):
[00178] Figure 7 is a structural diagram of a neural network weight discretization system in an embodiment. The neural network weight discretization system shown in Figure 7 comprises: 
[00179] A weight space establishing module 100 for acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight20 value of the current time step, and the number of discrete weight states referring to the quantity of discrete weight states. 
[00180] A weight value and weight increment acquiring module 200 for acquiring a weight state of a previous time step and a weight increment of the current time step; the weight value and weight increment acquiring module 200 comprises a weight matrix initializing unit for25 randomly initializing the weight state; a weight state of previous time step determining unit for  determining the weight state of the previous time step from calculations according to the  randomly initialized weight state and a forward output error; and 
[00181] A weight increment of current time step acquiring unit for acquiring a weight increment of the current time step by using a gradient descent algorithm according to the weight state of the previous time step. 
[00182] A state transfer direction acquiring module 300 for acquiring a state transfer direction by using a directional function according to the weight increment of the current time step...
A weight state of the current time step acquiring module 500 for acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the  number of discrete weight states. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim limitations in claim 6 (as noted above) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The description in the Specification with respect to “a weight space establishing module”, “a weight value and weight increment acquiring module”, “a state transfer direction acquiring module”, “a weight state of the current time step acquiring module” (see Fig. 7 and Specification [00178]-[00182] and [00186]) describes each of the “modules” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 6 is rejected under 35 U.S.C. 112(a) for lack of written description. See MPEP 2181(IV) (“Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph”).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claim 6 (as noted above) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The description in the Specification with respect to “a weight space establishing module”, “a weight value and weight increment acquiring module”, “a state transfer direction acquiring module”, “a weight state of the current time step acquiring module” (see Fig. 7 and Specification [00178]-[00182] and [00186]) describes each of the “modules” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 6 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, each of the “modules” in claim 6 has been interpreted as any generic computer or algorithmic component that performs each of the corresponding functions.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the quantity of discrete weight states" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the quantity of discrete weight states" has been interpreted as "a quantity of discrete weight states".
Claim 6 recites the limitation "the quantity of discrete weight states" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the quantity of discrete weight states" has been interpreted as "a quantity of discrete weight states".


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
Claim 8 recites "computer readable storage medium." The broadest reasonable interpretation of a claim that recites "computer readable storage medium," in view of the present specification, covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, "computer readable storage medium" recited in claim 8 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. Therefore, the claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite “non-transitory
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a neural network weight discretizing method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the number of discrete weight states referring to the quantity of discrete weight states;
acquiring a weight state of a previous time step and a weight increment of the current time step;
acquiring a state transfer direction by using a directional function according to the weight increment of the current time step; and
acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). The above limitations in the context of this claim encompass acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recites any additional elements. The claim is not patent eligible.


Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a neural network weight discretizing method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
said acquiring a weight state of a previous time step and a weight increment of the current time step comprises: randomly initializing the weight state; 
determining the weight state of the previous time step from calculations according to the randomly initialized weight state and a forward output error; and
acquiring the weight increment of the current time step...according to the weight state of the previous time step.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language. The above limitations in the context of this claim encompass said acquiring a weight state of a previous time step and a weight increment of the current time step comprises: randomly initializing the weight state (corresponds to evaluation and judgment as a human mind can randomly generate numbers to initialize the weight state); determining the weight state of the previous time step from calculations according to the randomly initialized weight state and a forward output error (corresponds to evaluation of weight state based on mathematical calculations); acquiring the weight increment of the current time step...according to the weight state of the previous time step (corresponds to evaluation of weight increment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer or amount to recitation of the words "apply it" (or an equivalent). See MPEP
2106.05(f). For example, the recitation of “by using a gradient descent algorithm” amounts to mere instruction to use or apply a gradient descent algorithm to implement the abstract idea of “acquiring the weight increment of the current time step...according to the weight state of the previous time step.” See MPEP 2106.05(f). Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amount mere instructions to implement an abstract idea on a computer or amount to recitation of the words "apply it" (or an equivalent). See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a neural network weight discretizing method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprises, after acquiring a state transfer direction by using a directional function according to the weight increment of the current time step:
calculating a integer step length of the weight increment of the current time step by using a decomposition function according to the weight increment of the current time step, the weight value range, and the number of discrete weight states; and
determining a state transfer distance according to the integer step length;
wherein said acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states further comprises:
acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the weight value range, and the number of discrete weight states.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass further comprises, after acquiring a state transfer direction by using a directional function according to the weight increment of the current time step: calculating a integer step length of the weight increment of the current time step by using a decomposition function according to the weight increment of the current time step, the weight value range, and the number of discrete weight states (corresponds to mathematical calculations); determining a state transfer distance according to the integer step length (corresponds to evaluation of state transfer distance); wherein said acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states further comprises: acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recites any additional elements. The claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a neural network weight discretizing method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprises, after calculating a integer step length of the weight increment of the current time step by using a decomposition function:
calculating a remainder of the weight increment of the current time step by using a decomposition function according to the weight increment of the current time step, the weight value range and the number of discrete weight states; and
determining a state transfer probability according to the remainder, the weight value range and the number of discrete weight states;
wherein said acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the weight value range, and the number of discrete weight state further comprises:
acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the state transfer probability, the weight value range, and the number of discrete weight states.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass further comprises, after calculating a integer step length of the weight increment of the current time step by using a decomposition function: calculating a remainder of the weight increment of the current time step by using a decomposition function according to the weight increment of the current time step, the weight value range and the number of discrete weight states (corresponds to mathematical calculations); determining a state transfer probability according to the remainder, the weight value range and the number of discrete weight states (corresponds to evaluation of a probability value based on mathematical relationships); wherein said acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the weight value range, and the number of discrete weight state further comprises: acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the state transfer probability, the weight value range, and the number of discrete weight 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recites any additional elements. The claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a neural network weight discretizing method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein said determining a state transfer probability according to the remainder, the weight value range and the number of discrete weight states comprises:
acquiring a transfer probability operator according to the remainder of the weight increment of the current time step and a discrete adjacent state distance value which is determined according to the weighting value range and the number of discrete weight states;
acquiring a state transfer probability function according to the transfer probability operator and the remainder;
acquiring a state transfer probability according to the state transfer probability function and a binary sampling method.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass wherein said determining a state transfer probability according to the remainder, the weight value range and the number of discrete weight states comprises: acquiring a transfer probability operator according to the remainder of the weight increment of the current time step and a discrete adjacent state distance value which is determined according to the weighting value range and the number of discrete weight states (corresponds to evaluation of a probability value based on mathematical relationships); acquiring a state transfer probability function according to the transfer probability operator and the remainder (corresponds to evaluation of a probability value based on mathematical relationships); acquiring a state transfer probability according to the state transfer probability function and a binary sampling method (corresponds to evaluation of a probability value based on mathematical relationships).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recites any additional elements. The claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a neural network weight discretizing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the number of discrete weight states referring to the quantity of discrete weight states;
acquiring a weight state of a previous time step and a weight increment of the current time step;
acquiring a state transfer direction by using a directional function according to the weight increment of the current time step; and
acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language. The above limitations in the context of this claim encompass acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the number of discrete weight states referring to the quantity of discrete weight states (corresponds to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate and determine (acquire) a weight value range consisting of maximum and minimum weight values and a number of discrete weight states referring to the quantity of discrete weight states); acquiring a weight state of a previous time step and a weight increment of the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a weight space establishing module”, “a weight value and weight increment acquiring module”, “a state transfer direction acquiring module”, “a weight state of the current time step acquiring module”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations: 
perform steps of the method according to claim 1.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language. Please see Step 2A Prong One analysis of claim 1 regarding how the recitation “perform steps of the method according to claim 1” amounts to mental processes. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A computing system, including a processor and a memory storing computer instructions thereon, wherein the computer instructions, when being executed by the processor, cause the processor”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations: 
perform steps of the method according to claim 1.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language. Please see Step 2A Prong One analysis of claim 1 regarding how the recitation “perform steps of the method according to claim 1” amounts to mental processes. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A computer readable storage medium containing computer instructions, wherein the computer instructions, when being executed by a processor, cause the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Training deep neural networks with discrete state transition”; published 4 July 2017).
Regarding Claim 1,
Li et al. teaches A neural network weight discretizing method comprising (pg. 155 first full paragraph: “In this work, we propose an algorithm named discrete state transition (DST) by introducing a probabilistic projection operator. Specifically, the probabilistic projection operator is used to con- strain the weights in a discrete weight space (DWS) when training DNNs, and the state transition is applied to guarantee that the next state will never jump out the space throughout the whole training process”):
acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the number of discrete weight states referring to the quantity of discrete weight states (pg. 155 third full paragraph:
    PNG
    media_image1.png
    241
    599
    media_image1.png
    Greyscale
teaches acquiring a weight range that refers to a range consisting of maximum and minimum weight value (also see pg. 155 equation (6)) and a number of discrete weight states);
acquiring a weight state of a previous time step and a weight increment of the current time step (pg. 155 last full paragraph: 
    PNG
    media_image2.png
    241
    615
    media_image2.png
    Greyscale
teaches acquiring weight state of various time steps (including previous and current time steps, see “kth iteration step”) and acquiring weight increment at the current kth iteration (time step));
acquiring a state transfer direction by using a directional function according to the weight increment of the current time step (pg. 155 fifth full paragraph:
    PNG
    media_image3.png
    131
    499
    media_image3.png
    Greyscale
teaches acquiring a state transfer direction using a directional function according to weight increment of the current time step 
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
 ); and
acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states (pg. 156 Fig. 1 and caption: 

    PNG
    media_image5.png
    229
    1028
    media_image5.png
    Greyscale
teaches that the current weight state is acquired based on weight state of previous time step, weight increment of the current time step (
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
), state transfer direction (
    PNG
    media_image6.png
    20
    100
    media_image6.png
    Greyscale
), weight value range [-L, L], and number of discrete weights (see pg. 155 third full paragraph)).
Regarding Claim 2,
Li et al. teaches the neural network weight discretizing method according to claim 1.
Li et al. further teaches said acquiring a weight state of a previous time step and a weight increment of the current time step comprises (pg. 155 last full paragraph: 
    PNG
    media_image2.png
    241
    615
    media_image2.png
    Greyscale
teaches acquiring weight state of various time steps (including previous and current time steps, see “kth iteration step”) and acquiring weight increment at the current kth iteration (time step)):
randomly initializing the weight state; determining the weight state of the previous time step from calculations according to the randomly initialized weight state and a forward output error; and acquiring the weight increment of the current time step by using a gradient descent algorithm according to the weight state of the previous time step (pg. 157 left column algorithm: 
    PNG
    media_image7.png
    275
    455
    media_image7.png
    Greyscale
teaches randomly initializing weights and determining weight state of previous time step based on initialized weights and a feedforward output error, and acquiring weight increment based on gradient descent method; weight state of various time steps (including previous and current time steps, see “kth iteration step”) is determined as the algorithm runs iteratively).
Regarding Claim 3,
Li et al. teaches the neural network weight discretizing method according to claim 1.
Li et al. further teaches further comprises, after acquiring a state transfer direction by using a directional function according to the weight increment of the current time step (pg. 155 fifth full paragraph:
    PNG
    media_image3.png
    131
    499
    media_image3.png
    Greyscale
teaches acquiring a state transfer direction using a directional function according to weight increment of the current time step 
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
 ):
pg. 155 last paragraph to pg. 156 first paragraph:

    PNG
    media_image8.png
    203
    504
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    554
    510
    media_image9.png
    Greyscale
 teaches using a decomposition function to calculate the integer step length (see Equation (7)-(8)) according to the weight increment of the current time step 
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
, weight value range, and number of discrete weight states (also see pg. 155 third full paragraph));
pg. 155 fifth full paragraph:
    PNG
    media_image3.png
    131
    499
    media_image3.png
    Greyscale
teaches determining transfer distance based on ki (length)); 
wherein said acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states further comprises: acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the weight value range, and the number of discrete weight states (pg. 156 Fig. 1 and caption: 

    PNG
    media_image5.png
    229
    1028
    media_image5.png
    Greyscale
teaches that the current weight state is acquired based on weight state of previous time step, weight increment of the current time step (
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
), state transfer direction (
    PNG
    media_image6.png
    20
    100
    media_image6.png
    Greyscale
), weight value range [-L, L], and number of discrete weights (see pg. 155 third full paragraph), and transfer distance 
    PNG
    media_image10.png
    24
    37
    media_image10.png
    Greyscale
).
Regarding Claim 4,
Li et al. teaches the neural network weight discretizing method according to claim 3.
Li et al. further teaches further comprises, after calculating a integer step length of the weight increment of the current time step by using a decomposition function: calculating a remainder of the weight increment of the current time step by using a decomposition function according to the weight increment of the current time step, the weight value range and the number of discrete weight states; and determining a state transfer probability according to the remainder, the weight value range and the number of discrete weight states (pg. 155 last paragraph to pg. 156 first paragraph:

    PNG
    media_image8.png
    203
    504
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    554
    510
    media_image9.png
    Greyscale
 teaches using a decomposition function to calculate the remainder of weight increment (see Equation (9)) according to the weight 
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
, weight value range, and number of discrete weight states, and to determine state transfer probability (see Equations (10)-(12) according to the remainder, the weight value range and the number of discrete weight states; also see pg. 155 third full paragraph);
wherein said acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the weight value range, and the number of discrete weight state further comprises: acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the state transfer probability, the weight value range, and the number of discrete weight states (pg. 156 Fig. 1 and caption: 

    PNG
    media_image5.png
    229
    1028
    media_image5.png
    Greyscale
teaches that the current weight state is acquired based on weight state of previous time step, weight increment of the current time step (
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
), state transfer direction (
    PNG
    media_image6.png
    20
    100
    media_image6.png
    Greyscale
), weight value range [-L, L], and number of discrete weights (see pg. 155 third full paragraph), transfer distance 
    PNG
    media_image10.png
    24
    37
    media_image10.png
    Greyscale
, and state transfer probability).
Regarding Claim 5,
Li et al. teaches the neural network weight discretizing method according to claim 4.
Li et al. further teaches wherein said determining a state transfer probability according to the remainder, the weight value range and the number of discrete weight states comprises:
pg. 155 last paragraph to pg. 156 first paragraph:

    PNG
    media_image8.png
    203
    504
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    554
    510
    media_image9.png
    Greyscale
 teaches acquiring a transfer probability operator vi according to remainder and discrete adjacent state distance value 
    PNG
    media_image10.png
    24
    37
    media_image10.png
    Greyscale
(see 
Regarding Claim 6,
Li et al. teaches A neural network weight discretizing system, comprising (pg. 155 first full paragraph: “In this work, we propose an algorithm named discrete state transition (DST) by introducing a probabilistic projection operator. Specifically, the probabilistic projection operator is used to con- strain the weights in a discrete weight space (DWS) when training DNNs, and the state transition is applied to guarantee that the next state will never jump out the space throughout the whole training process”):
a weight space establishing module for acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the number of discrete weight states referring to the quantity of discrete weight states (pg. 155 third full paragraph:
    PNG
    media_image1.png
    241
    599
    media_image1.png
    Greyscale
teaches acquiring a weight range that refers to a range consisting of maximum and minimum weight value (also Fig. 5 teaches modules used to implement functions of the system);
a weight value and weight increment acquiring module for acquiring a weight state of a previous time step and a weight increment of the current time step (pg. 155 last full paragraph: 
    PNG
    media_image2.png
    241
    615
    media_image2.png
    Greyscale
teaches acquiring weight state of various time steps (including previous and current time steps, see “kth iteration step”) and acquiring weight increment at the current kth iteration (time step); Fig. 5 teaches modules used to implement functions of the system);
a state transfer direction acquiring module for acquiring a state transfer direction by using a directional function according to the weight increment of the current time step (pg. 155 fifth full paragraph:
    PNG
    media_image3.png
    131
    499
    media_image3.png
    Greyscale
teaches acquiring a state transfer direction using a directional function according to weight increment of the current time step 
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
 ; Fig. 5 teaches modules used to implement functions of the system); and
a weight state of the current time step acquiring module for acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the pg. 156 Fig. 1 and caption: 

    PNG
    media_image5.png
    229
    1028
    media_image5.png
    Greyscale
teaches that the current weight state is acquired based on weight state of previous time step, weight increment of the current time step (
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
), state transfer direction (
    PNG
    media_image6.png
    20
    100
    media_image6.png
    Greyscale
), weight value range [-L, L], and number of discrete weights (see pg. 155 third full paragraph); Fig. 5 teaches modules used to implement functions of the system).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (“Gated XNOR Networks: Deep Neural Networks with Ternary Weights and Activations under a Unified Discretization Framework”; published 25 May 2017).
Regarding Claim 1,
Deng et al. teaches A neural network weight discretizing method comprising (pg. 1 last full paragraph: “In this paper, we propose a multi-step discretization method that constrains the neuronal activations in a discrete space, and further propose a method to implement the back propagation by introducing an approximated derivative for the non-differentiable activation function. For the weight update, we propose a discrete state transition (DST) methodology with a probabilistic projection operator which constrains the synaptic weights in a discrete space without the storage of full-precision hidden weights in the whole training phase”):
pg. 2 first full paragraph:
    PNG
    media_image11.png
    243
    506
    media_image11.png
    Greyscale
 teaches acquiring a weight range that refers to a range consisting of maximum and minimum weight value (also see pg. 4 Equation (13)) and a number of discrete weight states);
acquiring a weight state of a previous time step and a weight increment of the current time step (pg. 4 Section D:
    PNG
    media_image12.png
    279
    501
    media_image12.png
    Greyscale
 teaches acquiring weight state of various time steps (including previous and current time steps, see “kth iteration step”) and acquiring weight increment at the current kth iteration (time step));
Fig. 3 and pg. 4 last full paragraph to pg. 5 teach acquiring a state transfer direction using a directional function according to weight increment of the current time step 
    PNG
    media_image13.png
    24
    29
    media_image13.png
    Greyscale
); and
acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states (Fig. 6 and caption: 
    PNG
    media_image14.png
    348
    517
    media_image14.png
    Greyscale
 teaches that the current weight state is acquired based on weight state of previous time step, weight increment of the current time step (
    PNG
    media_image13.png
    24
    29
    media_image13.png
    Greyscale
), state transfer direction (see pg. 4 last full paragraph to pg. 5), weight value range [-1, 1], and number of discrete weights (see pg. 2 first full paragraph)).
Regarding Claim 6,
Deng et al. teaches A neural network weight discretizing system, comprising (pg. 1 last full paragraph: “In this paper, we propose a multi-step discretization method that constrains the neuronal activations in a discrete space, and further propose a method to implement the back propagation by introducing an approximated derivative for the non-differentiable activation function. For the weight update, we propose a discrete state transition (DST) methodology with a probabilistic projection operator which constrains the synaptic weights in a discrete space without the storage of full-precision hidden weights in the whole training phase”):
a weight space establishing module for acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the number of discrete weight states referring to the quantity of discrete weight states (pg. 2 first full paragraph:
    PNG
    media_image11.png
    243
    506
    media_image11.png
    Greyscale
 teaches acquiring a weight range that refers to a range consisting of maximum and minimum weight value (also see pg. 4 Equation (13)) and a number of discrete weight states; Fig. 9 teaches modules used to implement functions of the system);
a weight value and weight increment acquiring module for acquiring a weight state of a previous time step and a weight increment of the current time step (pg. 4 Section D:
    PNG
    media_image12.png
    279
    501
    media_image12.png
    Greyscale
 teaches acquiring weight state of various time steps (including previous and current time steps, see “kth iteration step”) and acquiring weight increment at the current kth iteration (time step); Fig. 9 teaches modules used to implement functions of the system);
a state transfer direction acquiring module for acquiring a state transfer direction by using a directional function according to the weight increment of the current time step (Fig. 3 and pg. 4 last full paragraph to pg. 5 teach acquiring a state transfer direction using a directional function according to weight increment of the current time step 
    PNG
    media_image13.png
    24
    29
    media_image13.png
    Greyscale
; Fig. 9 teaches modules used to implement functions of the system); and
a weight state of the current time step acquiring module for acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states (Fig. 6 and caption: 
    PNG
    media_image14.png
    348
    517
    media_image14.png
    Greyscale
 teaches that the current weight state is acquired based on weight state of previous time step, weight increment of the current time step (
    PNG
    media_image13.png
    24
    29
    media_image13.png
    Greyscale
), state transfer direction (see pg. 4 last full paragraph to pg. 5), weight value range [-1, 1], and number of discrete weights (see pg. 2 first full paragraph); Fig. 9 teaches modules used to implement functions of the system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Training deep neural networks with discrete state transition”; published 4 July 2017) in view of LIN et al. (US 2016/0328646 A1).
Regarding Claim 7,
Li et al. teaches steps of the method according to claim 1.
Li et al. does not appear to explicitly teach A computing system, including a processor and a memory storing computer instructions thereon, wherein the computer instructions, when being executed by the processor, cause the processor to perform steps.
However, LIN et al. teaches A computing system, including a processor and a memory storing computer instructions thereon, wherein the computer instructions, when being executed by the processor, cause the processor to perform steps (pg. 2-3 [0034] teaches computing system with processor, memory, and instructions executed by processor to implement steps for quantizing a floating point neural network (neural network weight discretizing)).
Li et al. and LIN et al. are analogous art to the claimed invention because they are directed to quantizing neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by LIN et al. to the disclosed invention of Li et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following: “reduction of computation complexity by quantizing a floating point neural network to obtain a fixed point neural network using a system-on-a-chip (SOC)” (LIN et al. pg. 2-3 [0034]).
Regarding Claim 8,
Li et al. teaches steps of the method according to claim 1.
Li et al. does not appear to explicitly teach A computer readable storage medium containing computer instructions, wherein the computer instructions, when being executed by a processor, cause the processor to perform steps.
However, LIN et al. teaches A computer readable storage medium containing computer instructions, wherein the computer instructions, when being executed by a processor, cause the processor to perform steps (pg. 8 [0090] teaches computer readable storage medium with instructions executed by processor to implement steps for quantizing a floating point neural network (neural network weight discretizing)).
Li et al. and LIN et al. are analogous art to the claimed invention because they are directed to quantizing neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by LIN et al. to the disclosed invention of Li et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following: “reduction of computation complexity by quantizing a floating point neural network to obtain a fixed point neural network using a system-on-a-chip (SOC)” (LIN et al. pg. 2-3 [0034]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (“Gated XNOR Networks: Deep Neural Networks with Ternary Weights and Activations under a Unified Discretization Framework”; published 25 May 2017) in view of LIN et al. (US 2016/0328646 A1).
Regarding Claim 7,
Deng et al. teaches steps of the method according to claim 1.
Deng et al. does not appear to explicitly teach A computing system, including a processor and a memory storing computer instructions thereon, wherein the computer instructions, when being executed by the processor, cause the processor to perform steps.
However, LIN et al. teaches A computing system, including a processor and a memory storing computer instructions thereon, wherein the computer instructions, when being executed by the processor, cause the processor to perform steps (pg. 2-3 [0034] teaches computing system with processor, memory, and instructions executed by processor to implement steps for quantizing a floating point neural network (neural network weight discretizing)).
Deng et al. and LIN et al. are analogous art to the claimed invention because they are directed to quantizing neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by LIN et al. to the disclosed invention of Deng et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following: “reduction of computation complexity by quantizing a floating point neural network to obtain a fixed point neural network using a system-on-a-chip (SOC)” (LIN et al. pg. 2-3 [0034]).
Regarding Claim 8,
Deng et al. teaches steps of the method according to claim 1.
Deng et al. does not appear to explicitly teach A computer readable storage medium containing computer instructions, wherein the computer instructions, when being executed by a processor, cause the processor to perform steps.
However, LIN et al. teaches A computer readable storage medium containing computer instructions, wherein the computer instructions, when being executed by a processor, cause the processor to perform steps (pg. 8 [0090] teaches computer readable storage medium with instructions 
Deng et al. and LIN et al. are analogous art to the claimed invention because they are directed to quantizing neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by LIN et al. to the disclosed invention of Deng et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following: “reduction of computation complexity by quantizing a floating point neural network to obtain a fixed point neural network using a system-on-a-chip (SOC)” (LIN et al. pg. 2-3 [0034]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (“Gated XNOR Networks: Deep Neural Networks with Ternary Weights and Activations under a Unified Discretization Framework”; published 25 May 2017) in view of Li et al. (“Training deep neural networks with discrete state transition”; published 4 July 2017).
Regarding Claim 2,
Deng et al. teaches the neural network weight discretizing method according to claim 1.
Deng et al. further teaches the neural network weight discretizing method according to claim 1, said acquiring a weight state of a previous time step and a weight increment of the current time step comprises (pg. 2 first full paragraph:
    PNG
    media_image11.png
    243
    506
    media_image11.png
    Greyscale
 teaches acquiring a weight range that refers to a range consisting of maximum and minimum weight value (also see pg. 4 Equation (13)) and a number of discrete weight states).
Deng et al. does not appear to explicitly teach but Li et al. teaches randomly initializing the weight state; determining the weight state of the previous time step from calculations according to the randomly initialized weight state and a forward output error; and acquiring the weight increment of the current time step by using a gradient descent algorithm according to the weight state of the previous time step (pg. 157 left column algorithm: 
    PNG
    media_image7.png
    275
    455
    media_image7.png
    Greyscale
teaches randomly initializing weights and determining weight state of previous time step based on initialized weights and a feedforward output error, and acquiring weight increment based on gradient descent method; weight 
Deng et al. and Li et al. are analogous art to the claimed invention because they are directed to quantizing neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Li et al. to the disclosed invention of Deng et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the proposed method does allow the weights to be not only binary values, but also multi-level states in a discrete weight space. This is very important especially when we are considering how to realize the proposed algorithm on portable devices...the DST framework enables us to fully utilize the emerging memory devices which naturally provides multiple levels of memory states, rather than only binary states” (Li et al. pg. 160 Section 6).
Regarding Claim 3,
Deng et al. teaches the neural network weight discretizing method according to claim 1.
Deng et al. further teaches further comprises, after acquiring a state transfer direction by using a directional function according to the weight increment of the current time step  (Fig. 3 and pg. 4 last full paragraph to pg. 5 teach acquiring a state transfer direction using a directional function according to weight increment of the current time step 
    PNG
    media_image13.png
    24
    29
    media_image13.png
    Greyscale
):
calculating a integer step length of the weight increment of the current time step by using a decomposition function according to the weight increment of the current time step, the weight value range, and the number of discrete weight states (pg. 4 Section D teaches decomposition function to calculate the integer step length (see Equation (14)-(15)) according to the weight increment of the 
    PNG
    media_image13.png
    24
    29
    media_image13.png
    Greyscale
, weight value range, and number of discrete weight states (also see pg. 2 first full paragraph)); and
...wherein said acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states further comprises (Fig. 6 and caption: 
    PNG
    media_image14.png
    348
    517
    media_image14.png
    Greyscale
 teaches that the current weight state is acquired based on weight state of previous time step, weight increment of the current time step (
    PNG
    media_image13.png
    24
    29
    media_image13.png
    Greyscale
), state transfer direction (see pg. 4 last full paragraph to pg. 5), weight value range [-1, 1], and number of discrete weights (see pg. 2 first full paragraph); Fig. 9 teaches modules used to implement functions of the system).
Deng et al. does not appear to explicitly teach but Li et al. teaches determining a state transfer distance according to the integer step length (pg. 155 fifth full paragraph:
    PNG
    media_image15.png
    131
    499
    media_image15.png
    Greyscale
teaches determining transfer distance based on ki (length));...
acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the weight value range, and the number of discrete weight states (pg. 156 Fig. 1 and caption: 

    PNG
    media_image16.png
    229
    1028
    media_image16.png
    Greyscale
teaches that the current weight state is acquired based on weight state of previous time step, weight increment of the current time step (
    PNG
    media_image13.png
    24
    29
    media_image13.png
    Greyscale
), state transfer direction (
    PNG
    media_image17.png
    20
    100
    media_image17.png
    Greyscale
), weight value range [-L, L], and number of discrete weights (see pg. 155 third full paragraph), and transfer distance 
    PNG
    media_image18.png
    24
    37
    media_image18.png
    Greyscale
).
Deng et al. and Li et al. are analogous art to the claimed invention because they are directed to quantizing neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Li et al. to the disclosed invention of Deng et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the proposed method does allow the weights to be not only binary values, but also multi-level states in 
Regarding Claim 4,
Deng et al. in view of Li et al. teaches the neural network weight discretizing method according to claim 3.
Deng et al. further teaches further comprises, after calculating a integer step length of the weight increment of the current time step by using a decomposition function: calculating a remainder of the weight increment of the current time step by using a decomposition function according to the weight increment of the current time step, the weight value range and the number of discrete weight states; determining a state transfer probability according to the remainder, the weight value range and the number of discrete weight states (pg. 4 Section D teaches using a decomposition function to calculate the remainder of weight increment (see Equation (16)) according to the weight increment of the current time step 
    PNG
    media_image13.png
    24
    29
    media_image13.png
    Greyscale
, weight value range, and number of discrete weight states, and to determine state transfer probability (see Equations (17)-(18) according to the remainder, the weight value range and the number of discrete weight states; also see pg. 2 first full paragraph)).
Li et al. further teaches wherein said acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the weight value range, and the number of discrete weight state further comprises: acquiring the weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the state transfer distance, the state transfer probability, the weight value range, and the number of discrete weight states (pg. 156 Fig. 1 and caption: 

    PNG
    media_image5.png
    229
    1028
    media_image5.png
    Greyscale
teaches that the current weight state is acquired based on weight state of previous time step, weight increment of the current time step (
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
), state transfer direction (
    PNG
    media_image6.png
    20
    100
    media_image6.png
    Greyscale
), weight value range [-L, L], and number of discrete weights (see pg. 155 third full paragraph), transfer distance 
    PNG
    media_image10.png
    24
    37
    media_image10.png
    Greyscale
, and state transfer probability).
Deng et al. and Li et al. are analogous art to the claimed invention because they are directed to quantizing neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Li et al. to the disclosed invention of Deng et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the proposed method does allow the weights to be not only binary values, but also multi-level states in a discrete weight space. This is very important especially when we are considering how to realize the proposed algorithm on portable devices...the DST framework enables us to fully utilize the emerging memory devices which naturally provides multiple levels of memory states, rather than only binary states” (Li et al. pg. 160 Section 6).
Regarding Claim 5,
Deng et al. in view of Li et al. teaches the neural network weight discretizing method according to claim 4.
Deng et al. further teaches wherein said determining a state transfer probability according to the remainder, the weight value range and the number of discrete weight states comprises (pg. 4 Section D teaches using a decomposition function to calculate the remainder of weight increment (see Equation (16)) according to the weight increment of the current time step 
    PNG
    media_image13.png
    24
    29
    media_image13.png
    Greyscale
, weight value range, and number of discrete weight states, and to determine state transfer probability (see Equations (17)-(18) according to the remainder, the weight value range and the number of discrete weight states; also see pg. 2 first full paragraph)):
acquiring a transfer probability operator according to the remainder of the weight increment of the current time step and a discrete adjacent state distance value which is determined according to the weighting value range and the number of discrete weight states; acquiring a state transfer probability function according to the transfer probability operator and the remainder; acquiring a state transfer probability according to the state transfer probability function and a binary sampling method (pg. 4 Section D teaches acquiring a transfer probability operator vi according to remainder and discrete adjacent state distance value 
    PNG
    media_image18.png
    24
    37
    media_image18.png
    Greyscale
(see Equation (16)), acquiring a state transfer probability function according to the transfer probability operator and the remainder (see Equation (16)); acquiring a state transfer probability according to the state transfer probability function and a binary sampling method (see Equation (17)-(19)); also see also see pg. 2 first full paragraph for discrete adjacent state distance value which is determined according to the weighting value range and the number of discrete weight states).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Falcon et al. (US 2016/0026912 A1) teaches determining a set of weights for use in a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125